EXHIBIT 10.1

 

[logo.jpg]

222 N. Pacific Coast Highway

El Segundo, CA 90245

 

 

 

Andreas Wagner

Chief Human Resources Officer

 

March 17, 2020

 

Amy Gowder

 

Via e-mail

 

Dear Amy:

 

Offer and Position: We are pleased to extend an offer of full-time employment as
the Chief Operating Officer (COO) for Aerojet Rocketdyne Holdings, Inc.
(“Aerojet Rocketdyne”). This offer of employment is conditioned on your
satisfactory completion of certain requirements, as more fully explained in this
letter, and is subject to the terms and conditions set forth in this letter.

 

Duties: In your role as COO, you will report to Eileen Drake, CEO and President.
Your unique skills and experience will be an asset to Aerojet Rocketdyne, and we
believe that our Company offers you a challenging and rewarding opportunity. You
agree to devote your full business time, attention and best efforts to the
performance of your duties and to the furtherance of the Company's interests.

 

Location: Your principal place of employment will be at the corporate
headquarters located in our El Segundo office, subject to business travel as
needed to properly fulfil your employment duties and responsibilities.

 

Start Date: Subject to the satisfaction of all of the conditions described in
this letter, your start date is tentatively scheduled for May 4, 2020.

 

Base Salary: Your starting salary will be $475,000.00, annualized, which will be
paid bi-weekly in accordance with the standard payroll practices of the Company
and subject to all withholdings and deductions as required by law. This position
is classified as Exempt.

 

Variable Compensation Eligibility – Short Term and Long Term Plans: As part of
your annual total cash compensation, you will be eligible to participate in the
Aerojet Rocketdyne Short-Term Incentive Plan (STIP). Your target annual
incentive is 75% of your base salary. Incentive plan payments are contingent
upon the financial performance of Aerojet Rocketdyne Holdings Inc. and Aerojet
Rocketdyne, Inc., and your incentive may vary above or below the target level.
For fiscal year 2020, you will be eligible for a full year STIP bonus payout.
Your eligibility to participate in the program is at the discretion of
management. Aerojet Rocketdyne may modify, change or cancel any part of the
STIP, and may adjust any individual payment during the performance period or at
any time prior to the payment date.

 

You will also be eligible to participate in Aerojet Rocketdyne’s Long-Term
Incentive Plan (LTIP) under the 2020 Equity and Performance Incentive Plan as
approved by the Board of Directors. Long term incentive grants are normally made
during Aerojet Rocketdyne Holdings Inc.’s first fiscal quarter. Your long-term
incentive target is 200% of your base salary. Your first grant under the LTIP
will be made effective with your hire date and the vehicles and vesting
provisions will be outlined in the grant agreement. For fiscal year 2020, you
will be eligible for a full year LTIP equity grant.

 



Page 1 of 5

Amy Gowder

March 17, 2020

One-Time Equity Sign-on Grant

You will be granted restricted stock units representing shares of Aerojet
Rocketdyne common stock with a grant value of approximately $700,000.00
effective as of the date of your employment begins (the “grant date”). This
equity grant will vest ratably in tranches of one-half on the anniversary of the
grant date over two years.

 

Relocation: To assist you with your relocation to the El Segundo, CA area, we
are offering you the benefits outlined in the enclosed relocation summary.
Following your written acceptance of our offer, a Delta Mobility representative
will contact you to initiate your move.

 

This payment associated with relocation shall be repaid to Aerojet Rocketdyne
should you resign or be terminated for cause within eighteen (18) months of your
start date. In addition, Aerojet Rocketdyne is required to withhold federal,
state, FICA and SDI taxes on relocation payments.

 

Benefits and Vacation: You will be eligible to participate in the employee
benefits plans and programs generally available to the Company's employees,
including group medical, dental, vision, life insurance, and short and long term
disability benefits, subject to the terms and conditions of such plans and
programs. You will accrue paid vacation time at the rate of four weeks (160
hours) per year.

 

Severance Eligibility with Change in Control: Although your employment is
considered at-will, the Company maintains a Change in Control Severance Policy
for certain designated executive officers in connection with a change in control
as defined in the Policy. You will be designated as an Eligible Officer and
therefore will be eligible as set forth in the Executive Change in Control
Severance Policy under the same terms currently in effect for other executive
officers of the Company. A copy of the Change in Control Severance Policy has
been enclosed for your reference.

 

Representations: By accepting this offer, you represent that you are able to
accept this job and carry out the work that it would involve without breaching
any legal restrictions on your activities, such as non-competition,
non-solicitation or other work-related restrictions imposed by a current or
former employer. You also represent that you will inform the Company about any
such restrictions and provide the Company with as much information about them as
possible, including any agreements between you and your current or former
employer describing such restrictions on your activities. You further confirm
that you will not remove or take any documents or proprietary data or materials
of any kind, electronic or otherwise, with you from your current or former
employer to the Company without written authorization from your current or
former employer, nor will you use or disclose any such confidential information
during the course and scope of your employment with the Company. If you have any
questions about the ownership of particular documents or other information, you
should discuss such questions with your former employer before removing or
copying the documents or information.

 

At-Will Employment: As an employee of Aerojet Rocketdyne, it is necessary that
you agree to conform to the rules and regulations of the Company. We also
require you to acknowledge, by signing in the space provided below, that your
employment with Aerojet Rocketdyne is at-will. This means your employment can be
terminated, with or without cause, and with or without notice, at any time, at
your option or at Aerojet Rocketdyne’s option. Although other terms and
conditions of employment may change, this at-will employment will remain in
effect throughout your employment with the Company, unless it is modified by an
express written employment contract for a specified term which is signed by you
and an officer of Aerojet Rocketdyne. Your signature further indicates that you
agree that this letter incorporates all of the elements of our employment offer,
and no agreement which is contrary to any of the matters stated in this offer
letter shall be effective unless it is contained in a specific, express written
contract which is signed by an authorized officer of the Company and you.

 



Page 2 of 5

Amy Gowder

March 17, 2020

Mutual Agreement to Arbitrate: We also require you to sign the enclosed copy of
our Mutual Agreement to Arbitrate claims, which provides an expedited, impartial
dispute resolution procedure for any claims that may arise during or following
your employment with Aerojet Rocketdyne. By signing this offer and the Mutual
Agreement to Arbitrate claims, you are agreeing to have your claims ruled on by
an impartial arbitrator and are waiving the right to a civil trial before a
judge or jury.

 

Other Offer Terms and Conditions: Aerojet Rocketdyne reserves the right to
revoke this offer at any time before employment begins. In addition, due to the
nature of the work being performed at Aerojet Rocketdyne, we must maintain high
levels of health, safety, and security. All offers of employment are contingent
upon reference checks and a background investigation as well as upon your
receiving appropriate security clearances (if required), submitting to a
post-offer medical evaluation as determined by the position’s physical, safety
and environmental requirements, and demonstrating your ability to satisfy the
physical requirements of the job. Testing for substance abuse is part of our
post-offer screening. Aerojet Rocketdyne will not hire individuals who test
positive for use of illegal drugs or improperly used legal drugs.

 

A representative from Aerojet Rocketdyne will phone and/or email you regarding
the specific date, time, and other details of your drug test and medical
evaluation, which will be scheduled with a doctor or occupational health clinic
in your area.

 

Our offer is also contingent upon your completing, signing and returning all of
the enclosed documents. A checklist and a return envelope are included for your
convenience.

 

[Because the position you are being offered requires eligibility for a U.S.
security clearance], you will be required to provide proof of U.S. citizenship
on your first day of work. You may provide this proof in one of the following
required forms (please bring your documents with you on your start date):

 

•An original or certified copy of a birth certificate;

•A certificate of naturalization;

•A Certificate of Citizenship issued by the United States Citizenship &
Immigration Services (USCIS);

•A Report of Birth Abroad of a Citizen of the United States of America (Form
FS-240);

•A Certificate of Birth (Form FS-545 or DS-1350);

•A current passport; or

•A Record of Military Processing-Armed Forces of the United States (DD Form
1966), provided it reflects U.S. citizenship.

 

Aerojet Rocketdyne is required by Federal law to verify all new employees’ legal
right to work in the United States. Our offer is conditioned upon your providing
this proof. It is not necessary to provide proof now, but you must provide proof
of your legal right to work in the United States on your first day of work. The
documents described in the enclosed list are acceptable for this purpose. If you
will have any difficulty providing this documentation on your start date, please
notify us immediately.

 



Page 3 of 5

Amy Gowder

March 17, 2020

This offer letter is intended to comply with Section 409A of the Internal
Revenue Code ("Section 409A") or an exemption thereunder and shall be construed
and administered in accordance with Section 409A.i

 

On behalf of Eileen Drake and the leadership team, I am pleased to welcome you
to the Aerojet Rocketdyne team. If you have any questions, please feel free to
contact me at (310) 252-8132. Aerojet Rocketdyne is an exciting place to work
and an environment in which your contributions will be valued. We look forward
to having you as part of our team.

 

Please respond to our offer no later than March 25, 2020.

 

Sincerely,

 

 

Andreas Wagner

Chief Human Resources Officer

 

 

 

OFFER ACCEPTANCE

 

 

I have read and understood and I accept all the terms of the offer of employment
as set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied, that are not set forth expressly in the
foregoing letter, and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.

 

 

Amy Gowder

 

 

Signed /s/ Amy L. Gowder

 

 

Date 3/18/2020                 

 

 

 

--------------------------------------------------------------------------------

i Notwithstanding any other provision of this offer letter, payments provided
under this offer letter may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
offer letter that may be excluded from Section 409A either as separation pay due
to an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this offer letter shall be
treated as a separate payment. Any payments to be made under this offer letter
upon a termination of employment shall only be made upon a "separation from
service" under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this offer letter
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by you on account of non-compliance with Section 409A.

 



Page 4 of 5

Amy Gowder

March 17, 2020

Notwithstanding any other provision of this offer letter, if any payment or
benefit provided to you in connection with termination of employment is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A and you are determined to be a "specified employee" as defined
in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be paid
until the first payroll date to occur following the six-month anniversary of
your termination date (the "Specified Employee Payment Date") or, if earlier, on
the date of your death. The aggregate of any payments that would otherwise have
been paid before the Specified Employee Payment Date and interest on such
amounts calculated based on the applicable federal rate published by the
Internal Revenue Service for the month in which your separation from service
occurs shall be paid to you in a lump sum on the Specified Employee Payment Date
and thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5 of 5

 



